DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  SALVATORE M. DECANIO, JR., a/k/a SALVATORE F. DECANIO,
                        Appellant,

                                     v.

                         CAROL A. DECANIO,
                             Appellee.

                              No. 4D17-348

                              [April 26, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    David    E.    French,    Judge;   L.T.    Case    No.
2006DR014854XXXXSB.

  Ronald L. Bornstein of Ronald L. Bornstein, P.A., Greenacres, for
appellant.

  Mark A. Skipper of Law Office of Mark A. Skipper, P.A., Orlando, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.